Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
	Response to Arguments
Regarding 35 USC § 102/103.
Applicant argues:
Fein and Aimone fail to teach, at least, the above highlighted limitations of claim 1.
For example, the Advisory Action concedes claim language clarifying the emotional reaction would likely overcome the prior art if it clearly indicated that there are a range of different types of emotions such as happiness, sadness, etc. As shown above, The claims are amended to recite that the emotional reaction is identified from a group of two or more different types of emotional reactions. To the extent that the Fein could be understood as teach multiple emotions such as uninterested, highly interested, and low interest, Applicants respectfully submit that these alleged multiple emotions are merely varying intensities of the same reaction—not two or more different types of emotional reactions as claimed. Accordingly, Fein fails to teach identifying an emotional reaction of the user, wherein the emotional reaction is identified from a group of two or more different types of emotional reactions, and determining an association between the emotional reaction and the event, as recited in the claims.
Examiner replies that:
Applicants arguments are not found persuasive. Categorizing emotions appears highly subjective, and as noted by Examiner in the Advisory Action Fein does teach a form of a variety of emotions and this needs to be taken into consideration. In terms of subjective, for example the Robert Plutchik wheel of emotions would put uninterested/low interest in the “loathing” category, and high interest in the “vigilance” category, which are different “types” of emotional reactions. While uninterested to interested may be a spectrum, the two ends of the spectrum may be considered separate types.
Applicant argues:
Aimone fails to correct the deficiencies of Fein, including Fein’s failure to teach determining an association between the emotional reaction and the event in the environment.
For example, Aimone is directed to a computer system that can determine a user’s brain state or emotion and present a user’s current brain state as they consume digital content. Aimone, [0232]. But Aimone fails to teach determining an association between the emotional reaction and the event in the environment. Rather, Aimone describes associating brain state data with presented digital content. Aimone, [0017]. Accordingly, Aimone fails to teach the claim’s requirement of determining an association between the emotional reaction and the event in the environment.
Examiner replies that:
Aimone discloses emotional states (Aimone [0095] FIG. 4 illustrates a possible set of emotional states to which the analyzer may map brain-state data for a particular user, this case positive vs. negative, lethargic vs. high energy. Various other moods or emotional states are possible such as happy, sad or bored.)

Although Fein in view of Aminone is considered to teach all of the limitations, examiner notes that the PTO-892 contains several new references that relate to multiple types of emotions tied to the environment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fein U.S. Patent/PG Publication 20140098134 in view of Aimone U.S. Patent/PG Publication 20140223462.
Regarding claim 1:
 A method comprising: (Fein Fig. 7A).
 receiving, at a first time, via a first sensor (Fein [0094] FIG. 8D illustrates at least some of the various types of sensors 120 that may be included with the AR device 70* (e.g. the AR device 70' of FIG. 7A or the AR device 70'' of FIG. 7B).) on a head-wearable device (Fein [0048] Specifically-designed AR systems may come in a variety of forms but are most commonly in the form of a head-mounted display (HMD) such as in the form of eyeglasses, goggles, helmet, and so forth.), a first input from an environment of a user (Fein [0096]: one or more visual object recognition applications 164 (e.g., for visually recognizing one or more items that are visible in a scene from the real physical environment),
 determining, based on the first input, an occurrence of an event in the environment (Fein: [0074] Referring particularly now to FIG. 6A, which illustrates an actual view 60a of a scene from the real environment. In this case, the actual scene 60a is scene of a beach. Based on the actual view 60a, the AR device 70* of FIG. 7A or 7B may generate an augmented view 60b as illustrated in FIG. 6B.)(Fein [0155]: [0155] As further illustrated in FIG. 11E, in some cases, operation 1154 may further include an operation 1155 for correlating the detected one or more user reactions with the one or more aspects of the one or more non-augmentation scene elements included in the augmented)
 receiving, via a second sensor on the head-wearable device, a second input from the user (Fein [0091] Turning now to FIG. 8A illustrating a particular implementation of the user reaction ascertaining module 102*(e.g., the user reaction ascertaining module 102' or the user reaction ascertaining module 102'') of FIGS. 7A and 7B. As illustrated, the user reaction ascertaining module 102* may include one or more sub-logic modules in various alternative implementations. For example, in various embodiments, the user reaction ascertaining module 102* may include a physiological characteristic determining module 802 that includes an eye characteristic determining module 804, which may further include an eye movement determining module 806 (which may further include an eye dwell path detecting module 808), an eye attention determining module 810 (which may further include an eye attention time determining module 812), and/or a pupil characteristic detecting module 814, and/or an augmented view aspect recording module 816 that includes an augmentation form recording module 818 (which may further include an augmentation shape/dimension recording module 820 and/or an augmentation location recording module 822),)
 identifying, based on the second input, an emotional reaction of the user;  wherein the emotional reaction is identified from a group of two or more different types of emotional reactions; determining an association between the emotional reaction and the event (Fein [0081]: That is, the AR device 70* may have detected that the user 52 showed very little interest (e.g., very low dwell time or lack of eye focus) in augmentation)(Fein [0112]: That is, by sensing the size and shape of the pupils of a user 52, the user's intensity of interest with respect to the augmented view that the user 52 is viewing may ascertained.) where Fein has multiple emotion types, such as uninterested is a loathing type and high interest is a vigilance type, since a “type” of emotion is not clearly defined.
 presenting, at a second time later than the first time, via a see-through display of the head-wearable device, a view of the environment (Fein: [0073] Turning now to FIGS. 6A, 6B, 6C, 6D, 6E, 6F, 6G, 6H, 6I, 6K, and 6M, that illustrate exemplary actual views and augmented views of various scenes from the real environment).
 and presenting, at the second time, via a virtual  (Fein: [0078] FIG. 6F illustrates another example augmented view 60f that may be generated by the AR device 70* of FIG. 7A or 7B. The augmented view 60f may have been generated based on the detected reaction (e.g., dwell path 66b of FIG. 6E) of the user 52 to the display of the augmented view 60e of FIG. 6E. Note that augmented view 60f may be a different augmented view from the augmented view 60e of FIG. 6E (e.g., augmented view 60e may have presented on Monday while augmented view 60f may have been presented two days later on Wednesday looking at the same location but with similar conditions).)(Fein [0079] The roundabout path of the dwell path 66b may be as result of the precipitation information included in the augmentation 64c. The detected dwell path 66b may, in some embodiments, cause the AR device 70* to selectively insert any additional augmentations along (or not along) the detected dwell path 66b.). 
Fein does not expressly disclose a virtual companion. In a related field of endeavor, Aimone teaches:
receiving, via a second sensor on the head-wearable device, a second input from the user identifying, based on the second input, an emotional reaction of the user;  (Aimone [0109] In addition, one or more sensors (18) may be associated with a user for capture brain-state information, or information relevant to brain-state. The communication utility (16) may include, or be linked to, functionality that correlates sensor data to particular content, which may be important for example for applications where brain-state information is captured continuously in order to permit enhancement of content in conjunction with its creation.)
wherein the emotional reaction is identified from a group of two or more different types of emotional reactions; (Aimone [0095] FIG. 4 illustrates a possible set of emotional states to which the analyzer may map brain-state data for a particular user, this case positive vs. negative, lethargic vs. high energy. Various other moods or emotional states are possible such as happy, sad or bored.)
determining an association between the emotional reaction and the event (Aimone [0017] Accordingly, a user's brain state, or determined emotion, may be associated with the presented digital content.)(Aimone [0010] The digital content presentation may be audio, video, or any other type of physical, tactile, or any other type of presentation.)
and presenting, at the second time, via a virtual companion displayed via the see-through display, a stimulus, wherein the stimulus is determined based on the determined association between the emotional reaction and the event (Aimone: [0232] When a user is consuming digital content presented to the user, the user's current brain state may be communicated to the user. For example, a graphic may appear on a display screen of the computing device used by the user to indicate the user's current brain state, as shown in FIG. 27. This graphic may take the form of an avatar or representation of a person or face, that is made to appear happy when the user is in a happy brain state, or is made to appear sad when the user in a sad brain state. A brain state graph may also be shown indicating a value of the user's present brain state, which may be updated in real-time or pseudo-real-time. )(Aimone [0193] In one particular implementation, the communication utility may be a journaling system. The enhancements of the present invention makes journaling more engaging, and stimulates insight and in some cases more honest an insightful communications. Particularly in the context of the use of journaling as a method for therapy, embellished journal content can provide useful content into non-verbalized emotions.)
  Therefore, it would have been obvious before the effective filing date of the claimed invention to use a virtual companion as taught by Aimone. The rationale for doing so would have been that it is a simple substitution of digital content, where Fein is checking a user reaction and modifying augmented objects, and Aimone is providing a virtual object where the object is an avatar. Therefore it would have been obvious to combine Aimone with Fein to obtain the invention.
Regarding claim 2:
 The method of claim 1, has all of its limitations taught by Fein in view of Aimone. Fein further teaches  wherein the first input comprises an image of a physical object (Fein: [0074] Referring particularly now to FIG. 6A, which illustrates an actual view 60a of a scene from the real environment. In this case, the actual scene 60a is scene of a beach.) (Fein: [0086] Referring particularly now to FIG. 7A, which illustrates a block diagram of an AR device 70' that includes a […] one or more visual object recognition applications 164 (e.g., for visually recognizing one or more items that are visible in a scene from the real physical environment)
Regarding claim 3:
 The method of claim 1, has all of its limitations taught by Fein in view of Aimone. Fein further teaches  wherein the first input comprises an audio signal (Fein: [0086] Referring particularly now to FIG. 7A, which illustrates a block diagram of an AR device 70' that includes a […] one or more voice recognition applications 165, one or more sound recognition applications 166 (e.g., an application for recognizing/identifying sounds other than voice such as the sound of a train passing or waves crashing along a shoreline)). 
Regarding claim 4:
 The method of claim 1, has all of its limitations taught by Fein in view of Aimone. Fein further teaches  wherein the second input comprises speech from the user,  (Fein: [0086] Referring particularly now to FIG. 7A, which illustrates a block diagram of an AR device 70' that includes a […] one or more voice recognition applications 165)(Fein [0093]: or more audio input devices 858 (e.g., one or more microphones)--see also audio sensors 872 of FIG. 8D)
Fein does not expressly disclose emotion from speech. In a related field of endeavor, Aimone teaches:
teaches  wherein the second input comprises speech from the user, and wherein identifying the emotional reaction includes determining a content for at least a portion of the speech (Aimone [0333] Another application may include emotag journal content. A user's emotions may be detected and recorded. These emotions may be used to tag emotionally strong passages that the user may not even be aware of. Text to speech conversion reads the journal back to the user modulated with the emotion that the user felt. The user may experience increased self-awareness. Content could be shared with a spouse or doctor.
Therefore, it would have been obvious before the effective filing date of the claimed invention to obtain emotion from speech as taught by Aimone. The rationale 
Regarding claim 5:
 The method of claim 1, has all of its limitations taught by Fein in view of Aimone. Fein further teaches  wherein the second input comprises an eye movement of the user, and wherein identifying the emotional reaction includes determining a gaze direction for the user (Fein [0050]: In some cases, the inward-facing camera associated with lens 16a may be used in order to track the gaze, focus, dwell path, and/or dwell time of one or more eyes of a user.). 
Regarding claim 6:
 The method of claim 1, has all of its limitations taught by Fein in view of Aimone. Fein further teaches  wherein the second input comprises a field of view of the user, and wherein identifying the emotional reaction includes identifying at least one object within the field of view (Fein [0106] In some cases, operation 1005 may further include an operation 1006 for tracking the dwell path of the one or more eyes of the user with respect to the augmented view including tracking dwell path of the one or more eyes of the user as focus of the one or more eyes of the user moves away from the one or more augmentations included in the augmented view. For instance, the eye dwell path detecting module 808 of the AR device 70* of FIG. 7A or 7B tracking the dwell path 66a (see FIG. 6C) of the one or more eyes of the user 52 with respect to the augmented view 60b (see FIG. 6C) including tracking dwell path 66a of the one or more eyes of the user 52 as focus of the one or more eyes of the user 52 moves away from the one or more augmentations 64a (see the sundial augmentation 64a illustrated in FIGS. 6B and 6C) included in the augmented view 60b. ). 
Regarding claim 7:
 The method of claim 1, has all of its limitations taught by Fein in view of Aimone. Fein further teaches  the method further comprising determining an intensity of the emotional reaction, wherein the stimulus is determined further based on the intensity (Fein [0111] Note that with respect to the example augmented view 60i illustrated in FIG. 6I that may be displayed to the user 52, the user 52 may be bothered by having an augmentation 64f placed at the center of his or her field of view and therefore, may not want to dwell on the augmentation 64f for a long time, but instead, may look away from the augmentation 64f quickly. )
Fein discloses intensity as describe above. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Aimone teaches:
(Aimone: [0233] Optionally, when either consuming presented digital content, or viewing shared content having associated brain state data of a user, a graphical representation of the brain state data available may also be presented with radiating lines or rings that increase and decrease in size, intensity, or in any other property based on the brain state data. For example, as the brain state data indicates more intense feelings of happiness, the radiating lines may increase in intensity, and when feelings of happiness decrease, the radiating lines may decrease in intensity.). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to obtain emotion intensity as taught by Aimone. The rationale for doing so would have been that it is a simple substitution where Fein obtains emotion from physiological responses, and Aimone provides emotion from physiological responses but also includes an intensity, where the end result in both is taking user input and obtaining emotion information. Therefore it would have been obvious to combine Aimone with Fein to obtain the invention.
Regarding claim 8:
 The method of claim 1, has all of its limitations taught by Fein in view of Aimone. Fein further teaches  wherein the association between the emotional reaction and the event is a temporal association (Fein [0070]: That is, an actual scene from the real environment 50 is not only location specific but is also time specific.)(Fein [0071]: In contrast, dwell time is the amount of time that a user dwells on (e.g., stares at or focuses on) a, for example, visual object.)(Fein [0081]: That is, the AR device 70* may have detected that the user 52 showed very little interest (e.g., very low dwell time or lack of eye focus) in augmentation 64f because the user may have been, for example, irritated by the placement of the augmentation 64f at the center of the augmented view 60i. As a result, the augmentation 64g was selectively placed at the corner of the augmented view 60k in order to not antagonize the user 52.)
Regarding claim 9:
 The method of claim 1, has all of its limitations taught by Fein in view of Aimone. Fein further teaches  wherein the association between the emotional reaction and the event is a spatial association (Fein [0071]: In various embodiments, a dwell path is the focus path of one or more eyes 502 of a user 52 as the user 52, views, for example, actual and/or augmented views that may be displayed through an AR device (e.g., tablet computer 20). The dwell path may be defined or identified by tracking the path that focus point of the one or more eyes 502 takes along, for example, an augmented view 56 (or non-augmented or actual view) displayed through the AR device (e.g., tablet computer 20).). 
Regarding claim 10:
 The method of claim 1, has all of its limitations taught by Fein in view of Aimone. Fein further teaches  wherein the event is a first event, the method further comprising storing the association between the emotional reaction and the first event in a memory graph, wherein the memory graph comprises an association between the first event and a second event (Fein [0078]: Note that augmented view 60f may be a different augmented view from the augmented view 60e of FIG. 6E (e.g., augmented view 60e may have presented on Monday while augmented view 60f may have been presented two days later on Wednesday looking at the same location but with similar conditions). Augmented view 60f includes augmentation 64cc (which includes similar but not the same environmental information as augmentation 64c of FIG. 6E) and augmentation 64d (which may have been formatted and selectively placed in the top right corner of the augmented view 60f based on the reaction of the user to the augmented view 60e of FIG. 6E). The augmentation 64d being in the shape of a plane towing a banner.). 
Regarding claim 11:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 12:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 15:
 The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 16:
 The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings. 
Regarding claim 18:
The claim is a/an parallel version of claim 8. As such it is rejected under the same teachings. 
Regarding claim 19:
The claim is a/an parallel version of claim 9. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 10. As such it is rejected under the same teachings.
Regarding claim 21:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 22:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings. 
Regarding claim 23:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 24:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings. 
Regarding claim 25:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings. 
Regarding claim 26:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings. 
Regarding claim 27:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings. 
Regarding claim 28:
The claim is a/an parallel version of claim 8. As such it is rejected under the same teachings.
Regarding claim 29:
 The claim is a/an parallel version of claim 9. As such it is rejected under the same teachings. 
Regarding claim 30:
 The claim is a/an parallel version of claim 10. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the 
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616